Title: From George Washington to Major General Philip Schuyler, 1 February 1776
From: Washington, George
To: Schuyler, Philip



Dr Sir
Cambridge Feby 1st 1776.

On the 27th Ulto I had the pleasure of writing you and then mentioned my being under some Embarrassment, respecting the Application which I expected from our Caghnawaga Friends—I have now the pleasure to inform you that in a Talk they honored me with Yesterday, that they put the Matter upon the Footing I wished, that is, to join the Forces in Canada whenever you shall call for their Assistance—they requested me to certify my approbation of the Treaty they had concluded with you, which I did—Upon the Occasion they expressed much Satisfaction and said that they were now happy, that a firm peace was made between them and their Brothers, & that they were now free like the New England people—I heartily wish that this Union may be lasting and that Nothing may cast up to interrupt it. The Expediency of calling upon them I shall leave to you—Circumstances and policy will suggest the Occasion.
I promised them to write to you by Colonel Bedel of what they had done, and shall submit it to your Discretion to communicate such parts of this to them as you may think necessary.
I have advanced Colonel Bedel one hundred pounds lawful

Money for the Expences attending their Return Home—This he will Account with you for. I am Dr Sir Your affec: h. Servant

Go. Washington.

